DETAILED ACTION
Claims 1 – 14 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claims 8, 10, and 11 recite the limitations “the cross-sectional shape” and “the standoffs” in lines 1.  It is noted that claims 8 and 10 depend from claims 6, 4, and 2; and that claim 2 depends from claim 2. The cross-sectional shape and standoffs are first recited in claims 7 and claim 9 respectively and claims 8, 10 and 11 do not depend from these claims.
As such, there is insufficient antecedent basis for these limitations in these claims with the current dependency.

However, positive in claim recitation of proper antecedent basis (either by amending the claims language or the dependency of the claims) is required.

Regarding claim 10, the term "a low heat conducting material" in line 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, in [0013] of the instant US publication 20210003522 no particular metes and bounds are defined for the term “low” other than the broad term plastic - (“Standoffs 26, preferably plastic or some other suitable low heat conducting material, extend …” [0013]).
As best understood and for purpose of examination the limitation "a low heat conducting material" will be considered as the same as an insulator or the like.
However, positive in claim recitation of the metes and bounds applicant intends to recite by the term “a low heat conducting material” is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/774,678 the instant claims are directly broader than the reference claims and as such an infringement on the reference claims would also be an infringement on the instant claims.
Specifically, instant claim 1 contains the following limitations which are also in the reference claim set:
An adiabatic concrete calorimeter, comprising: (see reference claim 1)
a. a thermal chamber, including a cover; (see reference claims 1 and 11-12; see also reference claim 13)
b. an insulated test cylinder container for containing a cylindrical concrete sample to be tested by being inserted and sealed into the thermal chamber; and (see reference claims 1, 8, 9 and 13)
c. a plurality of temperature sensors positioned in spaced-apart locations on the test cylinder container, and leads connecting the sensors to a control box containing a data storage device. (see at least reference claims 1 and 13).
Regarding instant claim 2 see reference claims 1 and 13.
Regarding claims 3-4 and 12-13 see reference claims 1, 10, and 13.
Regarding instant claim 14 see reference claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Radjy (US 20160223512) in view of Radjy (US 20180045621; hereinafter Radjy’621).

Regarding claim 1, Radjy teaches an adiabatic concrete calorimeter (abstract; see fig. 4C; see [0084]; see also fig. 6), comprising:
a. a thermal chamber (480-A/480-B; see fig. 4C), including a cover (at least upper cap 480-A acts as a cover; see fig. 4D); 
b. an test cylinder container (460; see fig. 4C) for containing a cylindrical ([0065]; see fig. 4C) concrete sample ([0065]) to be tested ([0066-67]) by being inserted (see figs. 4C and 4D showing insertion and inserted position) into the thermal chamber (interior of 478; see figs. 4D and 4C); and 

Radjy does not directly and specifically state that the test cylinder is insulated; that the test cylinder container is sealed; and that the temperature sensors are specifically on the test cylinder container.
However, Radjy’621 teaches a device for testing concrete samples (abstract) having an insulated cylinder ([0009]; [0148]) which is sealed ([0150]; [0183-184]) and having sensors specifically on the test cylinder container (see at least figs. 26-28 and 11A-B; [0145]) which may be temperature sensors (abstract; [0034]; [0102]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the calorimeter of Radjy with the specific knowledge of using the specifically insulated cylinder with temperature sensors thereon, sealed into a test chamber of Radjy’621. This is because such insulation, sealing and sensor placement allows for measurement of “the concrete temperature by being closely positioned to the cylinder surface” ([0009] of Radjy’621) and helps to protect from the effects of for instance solar radiation (see [0009] and [0195] of Radjy’621). This is important in order to provide an accurate 

Regarding claim 2, Radjy teaches an adiabatic concrete calorimeter (abstract; see fig. 4C; see [0084]; see also fig. 6) for measuring quantity of heat and rate of heat generation from a concrete sample (abstract; [0084]; [0065-67]), comprising:
a. an test container (460; see fig. 4C) for containing the concrete sample ([0065]); 
b. a thermal chamber (480-A/480-B; see fig. 4C) having one open end for receiving the test container (see at least fig. 4C showing this configuration); 
c. a cover (at least upper cap 480-A acts as a cover; see fig. 4D) adapted to [close] the test container into the thermal chamber (interior of 478; see figs. 4D and 4C); and 
d. a plurality of temperature sensors (at least the one or more sensors 489 which are in addition to the heat flow sensors-[0064] in view of [0058] discussing that the sensors 1098 which are in addition to the heat flow sensors-see fig. 2A- may be temperature sensors; see figs. 4C and D and figs. 2A and B) positioned in spaced-apart locations on the test container (see at least figs. 4C and D showing this configuration; see also figs. 2A and B).
Radjy does not directly and specifically state that the cover is a seal.
However, Radjy’621 teaches a device for testing concrete samples (abstract) having an insulated cylinder ([0009]; [0148]) which is sealed ([0150]; [0183-184]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the calorimeter of Radjy with the specific knowledge of using the cylinder sealed into a test chamber of Radjy’621. This is because such sealing allows for maintaining proper humidity levels (see [0034] of Radjy’621). This is 

Regarding claim 4, Radjy teaches that the sensors are connected to a control box (at least 500; see fig. 5; see [0069-78] teaching regarding processor control based on the received sensor data; see abstract teaching that the sensor data is used by the processing equipment) and the control box is adapted to communicate data generated by the sensors to a device capable of storing the data (at least 503; see fig. 5; see also fig. 2A and fig. 2B; [0073-75]).

Regarding claim 5, Radjy teaches that leads connect the sensors to the control box (see at least [0040] teaching that at least Ethernet and other wired protocols may be used; see fig. 2A).

Regarding claim 6, Radjy teaches that the sensors are adapted to wirelessly transmit the data (see at least [0040] teaching that at least wireless protocols may be used; see fig. 2B).

Regarding claim 7, Radjy teaches that the concrete sample and the test container have a same cross-sectional shape (see at least fig. 4C showing that both may have circular cross sections).

Regarding claim 8, Radjy teaches that the cross-sectional shape is a circle (see at least fig. 4C showing that both may have circular cross sections).

claim 12, Radjy does not directly and specifically state that the thermal chamber and the cover include insulation.
However, Radjy’621 teaches a device for testing concrete samples (abstract) having an insulated cylinder ([0009]; [0148]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the calorimeter of Radjy with the specific knowledge of using the specifically insulated cylinder of Radjy’621. This is because such insulation allows for measurement of “the concrete temperature by being closely positioned to the cylinder surface” ([0009] of Radjy’621) and helps to protect from the effects of for instance solar radiation (see [0009] and [0195] of Radjy’621). This is important in order to provide an accurate temperature measurement of the concrete as it cures to assess the performance of the concrete (see at least [0234] and [0002] of Radjy’621 as well as abstract, [0002] and [0058] of Radjy).

Regarding claim 13, Radjy teaches that the concrete sample, the test container, and the thermal chamber have a circular cross-sectional shape (see at least fig. 4C showing that all three elements may have circular cross sections).

Regarding claim 14, Radjy teaches a method (see fig. 3B) for measuring quantity of heat and rate of heat generation (abstract; [0084]; [0065-67]) from a concrete sample ([0050-57]), the method comprising:

b. inserting the concrete sample into the test container (step 320; see fig. 3B); 
c. [placing] the sample and the test container within the thermal chamber (interior of 478; see figs. 4D and 4C); and 
d. generating data from a plurality of sensors (at least data from the one or more sensors 489 which are in addition to the heat flow sensors 488; see [0064] in view of [0058] discussing that the sensors 1098 which are in addition to the heat flow sensors-see fig. 2A- may be temperature sensors; see figs. 4C and D and figs. 2A and B) positioned in spaced-apart locations (see at least figs. 4C and D showing this configuration; see also figs. 2A and B).
Radjy does not directly and specifically state that the thermal chamber is insulated; that the sample and the test container are sealed within the thermal chamber; and that the temperature sensors are specifically on the test container.
However, Radjy’621 teaches a device for testing concrete samples (abstract) having an insulated cylinder ([0009]; [0148]) which is sealed ([0150]; [0183-184]) and having sensors specifically on the test cylinder container (see at least figs. 26-28 and 11A-B; [0145]) which may be temperature sensors (abstract; [0034]; [0102]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Radjy with the specific method of using the specifically insulated cylinder with temperature sensors thereon, sealed into a test chamber of Radjy’621. This is because such insulation, sealing and sensor placement allows for measurement of “the concrete temperature by being closely positioned to the cylinder .

Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Radjy as modified by Radjy’621 as applied to claim 2 (claims 3, 9 and 11) as well as claims 2, 4, 6 and 8 (claim 10) above and further in view of Fesmire et al. (US 9678025, hereinafter Fesmire).

Regarding claim 3, Radjy and Radjy’621 lack direct and specific teaching that the sensors are resistance temperature detectors.
However, Fesmire teaches that resistance temperature detectors (RTDs) are known for use in calorimeters (col. 7, ¶ at 34; see col. 29, ¶ at 46 and abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensors of Radjy and Radjy’621 with the specific knowledge of using the RTDs of Fesmire. This is because RTDs are known to be accurate temperature measuring devices. This is important in order to provide good thermal monitoring for the device.

Regarding claim 9, Radjy and Radjy’621 lack direct and specific teaching that the test container has a plurality of standoffs extending outwardly from an outside perimeter of a side of the test container and downwardly from a bottom of the test container, adapted to position the 
However, Fesmire teaches that standoffs (628/630 col. 18, ¶ at 23), spacers (col. 10, ¶ at 23), rods, (col. 10, ¶ at 23), support rings (714; see col. 20, ¶ at 42; see fig. 33) and support strings (714/718; see at least fig. 33) are known to position, suspend, and create standoff for specimen(s) inside calorimeters (abstract/title).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the calorimeter of Radjy as modified by Radjy’621 with the specific knowledge of using the vertical and horizontal standoff structures of Fesmire. This is because standoff structures allow for positioning the specimen(s) in optimal or desired locations (often centered) in the testing device/calorimeter. This is important in order to provide even insulative effect (see col. 28 ¶ at 23 of Fesmire) and proper positioning within the device.

Regarding claim 10, Radjy and Radjy’621 lack direct and specific teaching that the standoffs are made of a low heat conducting material.
However, Fesmire teaches that standoffs (628/630, col. 18, ¶ at 23), spacers (col. 10, ¶ at 23), rods, (col. 10, ¶ at 23), support rings (714; see col. 20, ¶ at 42; see fig. 33) and support strings (714/718; see at least fig. 33) are known to position, suspend, and create standoff for specimen(s) inside calorimeters (abstract/title); further use of “G-10 sheet” (col. 18, ¶ at 23) and/or “a low thermal conductivity specimen support” (col. 20, ¶ at 42) are suggested as materials. Please note that G-10 sheet is a known insulator/low heat conducting material (see 112(b) section above).


Regarding claim 11, Radjy teaches to position the test container in a center of a cross-sectional shape of the thermal chamber (see figs. 4C and 4D).
Radjy and Radjy’621 lack direct and specific teaching that the standoffs do this positioning.
However, Fesmire teaches that standoffs (628/630 col. 18, ¶ at 23), spacers (col. 10, ¶ at 23), rods, (col. 10, ¶ at 23), support rings (714; see col. 20, ¶ at 42; see fig. 33) and support strings (714/718; see at least fig. 33) are known to position, suspend, and create standoff for specimen(s) inside calorimeters (abstract/title).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the calorimeter of Radjy as modified by Radjy’621 with the specific knowledge of using the vertical and horizontal standoff structures of Fesmire. This is because standoff structures allow for positioning the specimen(s) in optimal or desired locations (often centered) in the testing device/calorimeter. This is important in order to provide even insulative effect (see col. 28 ¶ at 23 of Fesmire) and proper positioning within the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855